t c memo united_states tax_court dan e butts and patricia j butts petitioners v commissioner of internal revenue respondent patricia j butts petitioner v commissioner of internal revenue respondent docket nos filed date ps did not timely file federal_income_tax returns for and r issued a notice_of_deficiency to each p for and to p-h for ps jointly petitioned this court with respect to those three notices of deficiency after ps filed their joint petition r issued a notice_of_deficiency to p-w for her tax_year and p-w then filed a separate petition with respect to that notice_of_deficiency thereafter ps filed joint federal_income_tax returns for and claiming on the return an overpayment attributable to tax withholding by p-w’s employer from p-w’s wages the parties have stipulated an overpayment for but dispute whether ps are entitled to a refund of that overpayment held sec_6512 requires the application in the instant case of the two-year lookback period in sec_6511 held further we lack jurisdiction under sec_6511 and sec_6512 to order a refund of the overpayment because no portion of it was paid within the applicable lookback period dan e butts and patricia j butts pro sese in docket no patricia j butts pro_se in docket no fred e green jr for respondent memorandum findings_of_fact and opinion wherry judge these consolidated cases are before the court on petitions for redetermination of deficiencies in income_tax as well as additions to tax for failure_to_file timely failure to pay timely and failure to pay estimated income_tax that respondent determined for petitioners’ and tax years we tried mr butts’ case and mrs butts’ case was submitted under rule the parties filed a stipulation of settled issues sosi a stipulation of facts with exhibits and a supplemental stipulation of facts with exhibits in mr butts’ case and a first stipulation of facts in mrs butts’ case the facts of each of which are agreed to by the parties and incorporated herein by this reference the parties have stipulated that petitioners have an overpayment of dollar_figure for the tax_year as claimed on their recently filed joint federal_income_tax return overpayment the parties have further stipulated that the only issue remaining for decision is whether petitioners are entitled to a refund of that the petition in docket no mr butts’ case was properly addressed u s postage prepaid and timely mailed on date that petition was filed on date and relates to petitioner patricia butts’ tax_year and to dan butts’ and tax years when that petition was filed respondent had not yet issued a notice_of_deficiency for patricia butts’ tax_year respondent issued such a notice on date and in response mrs butts timely mailed a separate petition which was filed on date giving the court jurisdiction over her tax_year in a separate case docket no mrs butts’ case unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure overpayment or whether sec_6511 and sec_6512 preclude the court from ordering this refund after we tried mr butts’ case the parties submitted a joint status report in which they advised the court that petitioners had filed joint federal_income_tax returns for and that respondent generally agreed with the information reported on the returns and that a basis for settlement had been reached the parties thereafter filed the sosi rather than directly address the determined deficiencies and additions to tax the sosi stipulates succinctly that petitioners are entitled to a refund of a dollar_figure overpayment for the tax_year and that petitioners have but are not necessarily entitled to a refund of a dollar_figure overpayment for the tax_year by stipulating overpayments for both tax years for petitioners jointly respondent conceded the determined deficiencies and the failure to pay timely and failure to pay estimated income_tax additions the fate of the failure_to_file timely addition is less clear both petitions contested respondent’s determination of sec_6651 additions for failure to timely file federal_income_tax returns as a general_rule the commissioner bears the burden of production and must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 see sec_7491 once the commissioner has satisfied this burden of production the burden shifts to the taxpayers to prove an affirmative defense or that they are otherwise not liable for the penalty or the addition_to_tax see higbee v commissioner t c pincite the parties stipulated that as of date petitioners had not filed federal_income_tax returns for the due_date for those returns was date see sec_6072 requiring calendar_year taxpayers to file returns on or before generally april of the following tax_year these facts satisfy respondent’s burden of production see sec_6651 providing for an addition_to_tax in the case of failure_to_file a required return by the prescribed date because petitioners presented no evidence and made no argument concerning the failure_to_file timely addition_to_tax during the trial in mr butts’ case or in connection with the rule stipulation in mrs butts’ case we would ordinarily conclude that petitioners are liable for the sec_6651 addition_to_tax yet the parties also stipulated that petitioners’ entitlement to a refund of the claimed overpayment was t he sole issue to be resolved and respondent continued findings_of_fact petitioners did not timely file their federal_income_tax returns for the taxable years and on date respondent issued a notice_of_deficiency to petitioner patricia butts mrs butts for her tax_year on date respondent issued notices of deficiency to petitioner dan butts mr butts for his and tax years on date petitioners timely filed a joint petition in this court seeking redetermination of the deficiencies and additions to tax determined in these three notices at that time they lived in nevada continued reiterated in a subsequently filed status report that the only issue remaining before the court was whether either petitioner was entitled to a refund if petitioners’ entitlement to a refund is the sole issue left for the court to resolve then the sec_6651 addition_to_tax must have already been resolved between the parties the sosi and the parties’ other stipulations leave the nature of that resolution ambiguous did petitioners concede the addition_to_tax or did respondent because respondent drafted the sosi and petitioners are unrepresented we will construe this ambiguity against respondent see 100_tc_319 construing closing_agreement in accordance with contract law principles aff’d 47_f3d_168 6th cir 87_tc_1451 construing stipulation in accordance with contract law principles cung v commissioner tcmemo_2013_81 at construing stipulation of settled issues in accordance with contract law principles corbin on contracts sec dollar_figure rev ed written contract may be construed against the drafting party for the purpose of resolving ambiguities accordingly we conclude that respondent conceded all additions to tax determined in the notices of deficiency that gave rise to these cases on date respondent issued a notice_of_deficiency to mrs butts for her tax_year as of that date neither petitioner had filed an income_tax return for on date mrs butts filed a petition in this court seeking redetermination of the deficiency and additions to tax determined in the fourth and latest notice_of_deficiency she still lived in nevada at that time on date petitioners submitted joint federal_income_tax returns for and claiming on their joint_return an overpayment of dollar_figure attributable to withholding from mrs butts’ wages the parties have stipulated that petitioners have an overpayment of dollar_figure for the tax_year we tried mr butts’ case on date mrs butts’ case was submitted under rule on date we consolidated the cases for purposes of opinion opinion petitioners individually and or together seek a refund of the overpayment respondent contends that the time limitations of sec_6511 and sec_6512 preclude a refund of any portion of the overpayment petitioners bear the burden of proving that they are entitled to a refund see rule a see eg krape v commissioner tcmemo_2007_125 93_tcm_1239 jackson v commissioner tcmemo_2002_44 83_tcm_1242 in general this court has jurisdiction to determine the amount of an overpayment_of_tax for a taxable_year and the amount so determined by the court must be credited or refunded to the taxpayer after the decision has become final see sec_6512 if a notice_of_deficiency is issued to a taxpayer for a particular taxable_period and the taxpayer files a timely petition in this court claiming an overpayment for that taxable_period that overpayment may be refunded only as provided in sec_6512 sec_6512 b sec_301_6512-1 proced admin regs sec_6512 limits the amount of the taxpayer’s credit or refund specifically sec_6512 circumscribes the amount of the taxpayer’s credit or refund to the portion of the overpayment if any paid-- a after the mailing of the notice_of_deficiency b within the period which would be applicable under sec_6511 c or d if on the date of the mailing of the notice_of_deficiency a claim had been filed whether or not filed stating the grounds upon which the tax_court finds that there is an overpayment or c within the period which would be applicable under sec_6511 c or d in respect of any claim_for_refund filed within the applicable_period specified in sec_6511 and before the date of the mailing of the notice_of_deficiency before testing whether any portion of the overpayment falls within one of these alternative periods we must first establish when petitioners paid the tax constituting the overpayment the parties stipulated that the overpayment is attributable to withholding from mrs butts’ wages by her employer under sec_6513 income_tax deducted and withheld from an employee’s wages is deemed to have been paid on april of the following tax year--that is in petitioners’ case date if that date satisfies any of the three alternative tests of sec_6512 petitioners are entitled to a refund it does not the u s supreme court considered an almost identical issue in 516_us_235 in this case we consider the look-back period for obtaining a refund of overpaid taxes in the united_states tax_court under sec_6512 and decide whether the tax_court can award a refund of taxes paid more than two years prior to the date on which the commissioner of internal revenue mailed the taxpayer a notice_of_deficiency when on the date the notice_of_deficiency was mailed the taxpayer had not yet filed a return we hold that in these circumstances the 2-year look-back period set forth in sec_6512 applies and the tax_court lacks jurisdiction to award a refund petitioners may not obtain a refund of the overpayment under sec_6512 because the deemed payment_date date fell before--not after as required by the statute--the mailing dates of both notices of deficiency issued to petitioners for the tax_year second sec_6512 will not avail petitioners because they filed a claim_for_refund at the earliest on february respondent mailed notices of deficiency for the tax_year to mr butts on date and to mrs butts on date even though respondent computed petitioners’ income_tax liabilities and mailed notices of deficiency to them separately the parties stipulated that p etitioners have an overpayment this stipulation begs the question of which of the separately mailed notices constitutes the notice_of_deficiency for purposes of sec_6512 where the overpayment in question is a joint one because the overpayment consists of tax withheld from mrs butts’ wages the notice_of_deficiency mailed to mrs butts might logically provide the relevant date see michelson v commissioner tcmemo_1997_39 73_tcm_1809 where the commissioner mailed separate notices of deficiency to married taxpayers and taxpayers later filed a joint_return on which they claimed an overpayment holding that husband was not entitled to any refund because he had no interest in any portion of the overpayment which arose entirely from withholding from his wife’s wages on the other hand because petitioners jointly have an overpayment one could reasonably argue that the date on which respondent mailed mr butts’ notice_of_deficiency should determine his refund entitlement regardless of which notice of deficiency’s date controls we would reach the same conclusions we therefore test petitioners’ refund claim under sec_6512 using both dates in the alternative see id t c m cch pincite where the commissioner mailed separate notices of deficiency to married taxpayers and taxpayers later filed a joint_return on which they claimed an overpayment applying sec_6512 to each spouse separately using the mailing date of his or her notice_of_deficiency anderson v commissioner tcmemo_1993_288 66_tcm_4 same aff’d without published opinion 36_f3d_1091 4th cir which was after--not before as required by the statute--the dates of mailing of both notices of deficiency accordingly as in lundy sec_6512 is the applicable_provision that provision incorporates the lookback periods of sec_6511 and directs the tax_court to determine the applicable lookback period by inquiring into the timeliness of a hypothetical claim_for_refund filed ‘on the date of the mailing of the notice_of_deficiency ’ commissioner v lundy u s pincite quoting sec_6512 sec_6511 in turn provides for two the parties stipulated that petitioners submitted a joint federal_income_tax return on date claiming an overpayment we find that this submission establishes the filing_date of petitioners’ refund claim see 314_us_186 stating that where an informal submission puts the commissioner on notice of a taxpayer’s claim it will be treated as a formal claim even if its defects are remedied after the applicable limitations_period has expired and especially if the commissioner has accepted and treated it as such sec_6511 also establishes the period of limitations for filing a refund claim but under the circumstances of this case that period of limitations is irrelevant unlike the provisions governing refund suits in united_states district_court or the united_states court of federal claims which make timely filing of a refund claim a jurisdictional prerequisite to bringing suit see sec_7422 833_f2d_655 7th cir the restrictions governing the tax court’s authority to award a refund of overpaid taxes incorporate only the look-back period and not the filing deadline from sec_6511 see continued alternative lookback periods a three-year period and a two year-period sec_6511 and b to decide which of these look-back periods to apply the tax_court must consult the filing provisions of sec_6511 and ask whether the claim described by sec_6512 b --a claim filed on the date of the mailing of the notice_of_deficiency --would be filed within years from the time the return was filed see sec_6511 incorporating by reference sec_6511 if a claim filed on the date of the mailing of the notice_of_deficiency would be filed within that year period then the look-back period is also three years and the tax_court has jurisdiction to award a refund of any taxes paid within three years prior to the date of the mailing of the notice_of_deficiency sec_6511 and sec_6512 if the claim would not be filed within that 3-year period then the period for awarding a refund is only two years sec_6511 and sec_6512 commissioner v lundy u s pincite petitioners’ hypothetical refund claim would have been filed on either date the date on which respondent mailed a notice_of_deficiency to mr butts or date the date on which respondent mailed a notice_of_deficiency to mrs butts because both of these dates precede the date on which petitioners submitted their joint tax_return regardless of which date we use their hypothetical refund claim would not have been filed within three years after continued u s c sec_6512 consequently a taxpayer who seeks a refund in the tax_court does not need to actually file a claim_for_refund with the irs the taxpayer need only show that the tax to be refunded was paid during the applicable look-back period 516_us_235 fn ref omitted the date on which they filed their tax_return hence as in commissioner v lundy u s pincite the two-year lookback period applies and is measured from the date of mailing of the notice_of_deficiency therefore we have jurisdiction to order a refund of any overpayment_of_tax paid within the two-year period preceding the filing_date of petitioners’ hypothetical refund claim--that is on or after either date two years before respondent mailed a notice_of_deficiency to mr butts or date two years before respondent mailed a notice_of_deficiency to mrs butts see sec_6511 sec_6512 because the overpayment was paid in its entirety on date well before the date of either notice_of_deficiency we lack jurisdiction to order a refund of any portion of it shortly after the supreme court decided 516_us_235 congress amended sec_6512 the amendment provided for a three- year lookback period where a notice_of_deficiency is mailed during the third year after the due_date with extensions for filing the return and no return has been filed before such time see sec_6512 flush language the due_date for petitioners’ tax_return was date see sec_6072 and no facts in the record indicate that petitioners sought or obtained a filing extension respondent mailed both notices of deficiency after not during the third year following that date and petitioners had not yet filed a return when either notice was mailed hence congress’ amendment of sec_6512 does not afford petitioners a three-year lookback period if petitioners had established that a three-year lookback period should apply they would be entitled to a refund only of an overpayment paid on or after continued petitioners offer two arguments against this conclusion first they contend that respondent’s preparation of substitutes for return sfrs establishes a filing_date for their tax_return for purposes of sec_6511 and sec_6512 we have held however that a substitute for return prepared by the commissioner pursuant to sec_6020 is not a return filed by the taxpayer for purposes of sec_6511 115_tc_316 the sfrs have no bearing on petitioners’ entitlement to a refund of the overpayment second petitioners contend that respondent is precluded from litigating the issues and amount in controversy in mrs butts’ case by events in mr butts’ case under the doctrines of res_judicata and or collateral_estoppel both doctrines apply only after a judgment has been entered by a court of competent jurisdiction see 333_us_591 explaining that res_judicata bars relitigation of a cause of action by the parties to the suit and their privies after a court of competent jurisdiction has entered a final judgment on the merits 90_tc_162 explaining that collateral_estoppel precludes parties and their privies from relitigating issues continued either date or date because the overpayment was paid on date before both of these dates application of a three-year lookback period would not produce a different outcome actually and necessarily litigated and decided in a final prior judgment by a court of competent jurisdiction aff’d 904_f2d_525 9th cir no such judgment has been entered in either of these consolidated cases we concur with petitioners that the amount of their tax_liability has already been resolved but by stipulation rather than through litigation and judgment by the court in mr butts’ case in any event the parties have not stipulated and we have neither found nor decided that petitioners are entitled to a refund of the overpayment pursuant to the sosi this remains the sole issue for our decision for the reasons explained above we resolve it against petitioners we hold that because no portion of the overpayment was paid during any of the alternative periods specified in sec_6512 no amount of that overpayment may be allowed or refunded to reflect the foregoing appropriate decisions will be entered
